Case 1:20-cv-20993-RNS Document 26 Entered on FLSD Docket 08/19/2020 Page 1 of 11



                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF FLORIDA

                        Case No. 20-20993-MC-SCOLA/TORRES


  JOE R. WHATLEY, JR.,

               Plaintiff,

  v.

  WORLD FUEL SERVICES CORPORATION,

              Defendant.
  ______________________________________/

         ORDER ON CP’S MOTION FOR CONTEMPT AND SANCTIONS

        This matter is before the Court on Canadian Pacific Railway Company’s and

  Soo Line Railroad Company’s (collectively, “CP”) motion for contempt and sanctions

  against World Fuels Services Corporation (“Defendant”) [D.E. 12].         Defendant

  responded to CP’s motion on July 8, 2020 [D.E. 14] to which CP replied on July 15,

  2020. [D.E. 16]. After obtaining leave of court, Defendant filed a sur-reply on July

  22, 2020. [D.E. 22-1]. Therefore, CP’s motion is now ripe for disposition.     After

  careful consideration of the motion, response, reply, relevant authority, and for the

  reasons discussed below, CP’s motion is DENIED.1




  1     On July 1, 2020, the Honorable Robert N. Scola referred CP’s motion to the
  undersigned Magistrate Judge for disposition. [D.E. 13].
                                          1
Case 1:20-cv-20993-RNS Document 26 Entered on FLSD Docket 08/19/2020 Page 2 of 11



                                  I.    BACKGROUND

         On July 6, 2013, an eastbound Montreal, Maine & Atlantic Railway (“MMA”)

  train with 72 carloads of crude oil, a buffer car, and 5 locomotive units derailed in

  Lac-Mégantic, Québec (the “Derailment”). The Derailment set off several massive

  explosions, destroyed most of downtown Lac-Mégantic, and killed 47 people.         A

  large quantity of oil was released into the environment, necessitating an extensive

  cleanup effort. As a result of the Derailment and the related injuries, deaths, and

  property damage, lawsuits were filed against MMA in both the United States and

  Canada.

         On August 7, 2013, MMA filed a voluntary petition for relief under Chapter

  11 of the United States Bankruptcy Code. The Office of the United States Trustee

  then appointed Robert Keach (“Mr. Keach”) to serve as trustee and act on behalf of

  MMA.      In connection with the bankruptcy and the accumulation of funds to

  compensate the victims of the Derailment, Mr. Keach engaged in settlement

  negotiations with parties identified as potentially liable for damages arising from

  the Derailment. This included the Defendant who served as the shipper of the

  crude oil.   After Mr. Keach’s negotiations with Defendant failed to secure a

  favorable settlement, he filed a lawsuit. The parties then reached a settlement on

  June 8, 2015, where Defendant agreed to contribute $110 million to a settlement

  fund in exchange for a release of all claims arising out of the Derailment, including

                                           2
Case 1:20-cv-20993-RNS Document 26 Entered on FLSD Docket 08/19/2020 Page 3 of 11



  any third-party claims. At the same time, Defendant assigned to Mr. Keach any

  claims arising under the Carmack Amendment.

        The Bankruptcy Court then entered an order on October 9, 2015 that

  confirmed Mr. Keach’s liquidation plan. Shortly thereafter, Mr. Keach assigned to

  Plaintiff – a trustee of a wrongful death trust – Defendant’s rights to bring any

  possible claims under the Carmack Amendment.2           After Plaintiff acquired these

  rights, he filed a lawsuit in the United States District Court for the District of North

  Dakota.

                                      II.   ANALYSIS

        CP’s motion arises out of a subpoena and a related Order entered earlier in

  this case. On March 3, 2020, CP served a subpoena on Defendant. Defendant did

  not object or otherwise respond to the subpoena. CP then moved to compel. The

  Court granted CP’s motion to compel on May 22, 2020 and imposed a 30-day

  deadline on Defendant to respond to the subpoena.         [D.E. 11].   CP claims that

  Defendant disregarded that deadline, failed to produce anything in response, and

  violated the Court’s Order. Because Defendant has made no attempts to comply


  2     In 1906, Congress enacted the Carmack Amendment to the Interstate
  Commerce Act (the “ICA”). See Kawasaki Kisen Kaisha Ltd. v. Regal-Beloit Corp.,
  561 U.S. 89, 96 (2010). The Carmack Amendment was enacted “to create a national
  scheme of carrier liability for goods damaged or lost during interstate shipment
  under a valid bill of lading.” Shao v. Link Cargo (Taiwan) Ltd., 986 F.2d 700, 704
  (4th Cir. 1993).

                                             3
Case 1:20-cv-20993-RNS Document 26 Entered on FLSD Docket 08/19/2020 Page 4 of 11



  and CP is still without the requested documents, CP seeks sanctions against

  Defendant including fees and costs.      See SE Prop. Holdings, LLC v. Unified

  Recovery Grp., LLC, 2018 WL 1896422, at *2 (S.D. Ala. Jan. 4, 2018), Report and

  Recommendation adopted, 2018 WL 1046815 (S.D. Ala. Feb. 26, 2018) (“[W]here, as

  here, this Court has construed an initial motion for contempt as a motion to compel

  compliance with a subpoena . . . there can be little question but that the non-party

  is exposed to civil contempt under Rule 45(g) after failing to comply with a court

  order that instructs the non-party to comply with a previously-served subpoena”).

        A.     General Principles of Rule 45

        Under Fed. R. Civ. P. 45(g), a non-party’s failure to comply with a subpoena

  exposes that non-party to possible contempt. See Fed. R. Civ. P. 45(g) (stating that

  a court “may hold in contempt a person who, having been served, fails without

  adequate excuse to obey the subpoena or an order related to it.”); Matter of Certain

  Complaints Under Investigation by an Investigating Committee of Judicial Council

  of the Eleventh Circuit, 783 F.2d 1488, 1495 (11th Cir. 1986) (“If a witness

  disregards the subpoena and fails to comply without filing a timely motion to quash,

  the witness may be found in contempt of court, with no need for any further court

  order”).

        Where a party refuses to act in accordance with a court order, the other party

  typically requests the court to order the offending party to show cause why it should

                                           4
Case 1:20-cv-20993-RNS Document 26 Entered on FLSD Docket 08/19/2020 Page 5 of 11



  not be held in contempt and sanctioned. See Mercer v. Mitchell, 908 F.2d 763, 768

  (11th Cir. 1990). Courts also have the inherent power to enforce compliance with

  their lawful orders through civil contempt. See Chambers v. NASCO, Inc., 501 U.S.

  32, 44 (1991) (noting that the power to punish for contempt is inherent in all

  courts); Shillitani v. United States, 384 U.S. 364, 370 (1966) (“There can be no

  question that courts have inherent power to enforce compliance with their lawful

  orders through civil contempt”); Citronelle–Mobile Gathering, Inc. v. Watkins, 943

  F.2d 1297, 1301 (11th Cir. 1991) (“Courts have inherent power to enforce

  compliance with their lawful orders through civil contempt”).        Civil contempt

  therefore provides courts with a sanction to enforce compliance with an order of the

  court or to compensate a complainant for losses or damages sustained by reason of

  noncompliance. See McComb v. Jacksonville Paper Co., 336 U.S. 187, 191 (1949)

  (citations omitted); Mercer, 908 F.2d at 768. This makes clear that “[c]ivil contempt

  sanctions are available in this matter pursuant to two authorities: the Federal

  Rules of Civil Procedure [that is, Rule 45(g)] and this Court’s inherent

  authority.” In re Application of Sergeeva, 2015 WL 12862925, *7 (N.D. Ga. Oct. 13,

  2015) (citations and footnote omitted), aff’d sub nom. Sergeeva v. Triple Int’l Ltd.,

  834 F.3d 1194 (11th Cir. 2016).

        The party seeking civil contempt must show by clear and convincing evidence

  that the alleged contemnor violated the court’s prior orders. U.S. v. Roberts, 858

                                           5
Case 1:20-cv-20993-RNS Document 26 Entered on FLSD Docket 08/19/2020 Page 6 of 11



  F.2d 698, 700 (11th Cir. 1988) (citation omitted); Chairs v. Burgess, 143 F.3d 1432,

  1436 (11th Cir. 1998) (citing Roberts, 858 F.2d 698). The burden then shifts to the

  alleged contemnor to produce detailed evidence explaining why he cannot comply,

  which requires more than a mere assertion of inability to comply. See Roberts, 858

  F.2d at 701. The alleged contemnor must show that he has, in good faith, made all

  reasonable efforts to comply with the order. Id.; Chairs, 143 F.3d at 1436. If a

  sufficient showing is made, the burden shifts back to the party seeking to show

  contempt to prove the alleged contemnor’s ability to comply with the court’s order.

  Commodity Futures Trading Comm’n v. Wellington Precious Metals, Inc., 950 F.2d

  1525, 1529 (11th Cir. 1992).

        Here, CP requests sanctions against Defendant because the Court compelled

  Defendant to respond to CP’s subpoena within 30 days from the date of a court

  order. That deadline passed on June 22, 2020. Defendant’s response is that CP’s

  motion lacks merit because CP knew that Defendant’s production was forthcoming

  and that CP failed to confer prior to filing its motion. Defendant claims that, if CP

  had contacted Defendant beforehand, it would have discovered that Defendant was

  scheduled to serve its production of documents (albeit untimely) on July 2, 2020 –

  negating the need to engage in useless motion practice.        Although Defendant

  concedes that it failed to comply with a court order in the time provided, Defendant

  states that there should be no basis for contempt sanctions when the production

                                           6
Case 1:20-cv-20993-RNS Document 26 Entered on FLSD Docket 08/19/2020 Page 7 of 11



  was only a few days late. See, e.g., Federal Trade Comm’n v. Roca Labs, Inc., 2017

  WL 131574, at *2 (M.D. Fla. Jan. 13, 2017) (“In light of the production made by

  Peters, even if a few days late, I find no basis for contempt sanctions”). Defendant

  also contends that CP has suffered no prejudice with such a minor delay and that it

  now has all of the documents in its possession.       See Flexiteek Americas, Inc. v.

  Plasteak, Inc., 2013 WL 12170476, at *12 (S.D. Fla. Dec. 2, 2013) (“Plaintiffs have

  failed to establish that they were prejudiced by any purported tardy production of

  either the Defendants' product samples or commercial designations, and thus

  sanctions are not warranted under the facts of this case.”).       For these reasons,

  Defendant concludes that the motion should be denied because CP failed to confer

  prior to filing its motion, Defendant produced the documents requested, and CP

  suffered no prejudice as a result of a brief delay.

        CP takes issue with Defendant’s response because Defendant did nothing to

  gather and produce documents during the first 25 days after the Court’s Order.

  Then, after a June 16, 2020 meet and confer call, CP complains that Defendant

  served a small production of only 54 documents on July 2, 2020 (eleven days after

  the Court-ordered deadline). CP also argues that Defendant improperly redacted

  and withheld many documents based on privilege despite being ordered to produce

  the documents requested, failing to timely object to the subpoena on any grounds,

  and failing to produce a privilege log as required under Fed. R. Civ. P. 45(e)(2).

                                              7
Case 1:20-cv-20993-RNS Document 26 Entered on FLSD Docket 08/19/2020 Page 8 of 11



        B.     Whether CP Violated Local Rule 7.1

        The parties strongly disagree on whether CP violated the Court’s Local Rules

  in failing to meet and confer prior to filing its motion for sanctions, and whether

  this alone is a basis to deny the motion for sanctions. On one hand, CP claims that

  motions for contempt are not the type of disputes that require a meet and confer

  because “it should have been obvious to [Defendant] that CP would make a motion

  for contempt once the deadline had passed without production of the documents.”

  [D.E. 16 at 4]. Defendant contends, on the other hand, that there is no exception

  included in the language of Local Rule 7.1 with respect to motions for contempt and

  that the failure to confer is a sufficient reason by itself to deny the relief sought.3

        Defendant’s argument is well taken because Local Rule 7.1(a)(3) requires

  counsel for the movant to “confer (orally or in writing), or make reasonable effort to

  confer (orally or in writing), with all parties or non-parties who may be affected by

  the relief sought in the motion.” Local Rule 7.1(a)(3) further requires counsel for

  the movant to “certify” that such conferral took place or that counsel “made

  3      The parties disputed the substance of the conference call that took place on
  June 16, 2020. CP presented one version of events while Defendant presented
  another. Either way, CP should have explained its conferral efforts when it filed its
  motion as required under the Local Rules and its failure to do so casts doubt that
  any meaningful conferral took place. Instead, it appears that the parties conferred
  on whether Defendant could postpone any production of documents until after
  disposition of the summary judgment motions pending before the district court in
  North Dakota. If that is what took place, then the parties really did no conferral at
  all on the issues presented in CP’s motion and the Court refuses to resolve all these
  disputes if the parties did not at least attempt to do so in the first place.
                                              8
Case 1:20-cv-20993-RNS Document 26 Entered on FLSD Docket 08/19/2020 Page 9 of 11



  reasonable efforts to confer with all parties or non-parties who may be affected by

  the relief sought in the motion, which efforts shall be identified with specificity in

  the statement (including the date, time, and manner of each effort), but has been

  unable to do so.” Id. “Failure to comply with the requirements of this Local Rule

  may be cause for the Court to . . . deny the motion and impose on counsel an

  appropriate sanction, which may include an order to pay the amount of the

  reasonable expenses incurred because of the violation, including a reasonable

  attorney’s fee.” Id.

        Notwithstanding this rule, CP maintains that motions for contempt fall

  outside the scope of Local Rule 7.1(a)(3) with references to several out of circuit

  decisions. These cases are entirely unpersuasive, in large part, because they have

  no relevance to the local rules in this district. Local Rule 7.1(a)(3) applies to “any

  motion in a civil case,” except for the specific motions carved out later in the rule.

  And motions for contempt are noticeably absent from that list of motions for which

  the rule does not apply. Courts in this district have also applied Local Rule 7.1(a)(3)

  to deny motions for contempt that fail to comply with this requirement because they

  waste time and judicial resources in disposing of matters that could have been

  narrowed, if not resolved entirely, between the parties.       See Rivera v. R.A.W.

  Constr., L.L.C., 2019 WL 2253393, at *4 (S.D. Fla. Feb. 25, 2019) (“Pursuant to

  Local Rule 7.1(a)(3), the Court denies Plaintiff’s Motion for Contempt.”).

                                            9
Case 1:20-cv-20993-RNS Document 26 Entered on FLSD Docket 08/19/2020 Page 10 of 11



         The same is true in this case because if – CP had conferred as it was required

   to do – the parties could have agreed upon a short extension of time for Defendant

   to comply with the Court’s Order and to resolve all these other disputes with respect

   to the production that CP received. This includes, for example, disputes on the

   number of responsive documents, arguments on privilege, the need for a privilege

   log, and which documents were in response to CP’s requests. CP states that, given

   the June 16th conference call, any further conferral efforts would have been futile.

   But, Local Rule 7.1 does not contain a futility exception. See Temurian v. Piccolo,

   2019 WL 2491781, at *1 (S.D. Fla. June 14, 2019) (“Plaintiffs concede that they

   failed to confer prior to filing the Motion, but contend that their failure was based

   upon a good faith belief that it was not required because it would have been futile . .

   . [but] the Local Rules do not contain a ‘good faith’ exception”). And it is unclear

   how conferring on these matters would have been fruitless if it could have resolved

   at least some of these disputes.

         In any event, CP requests that we exercise our discretion and consider the

   motion for sanctions on the merits. The problem with CP’s motion that it is almost

   impossible to discern the scope of CP’s objections at this point because Defendant

   has produced additional documents throughout the month of July and served a

   privilege log – two issues that CP took issue with when it filed its motion for

   sanctions.   It is also unclear if these documents are even needed at this point

                                             10
Case 1:20-cv-20993-RNS Document 26 Entered on FLSD Docket 08/19/2020 Page 11 of 11



   because, on August 6, 2020, the district court in North Dakota granted Plaintiff’s

   motion for summary judgment in the underlying action with respect to the assignee

   claims. [D.E. 25-1]. While CP did not, of course, have an opportunity to present

   any argument on the relevancy of this decision (given its recent disposition), it calls

   into question whether this entire dispute is now moot.        The Court is therefore

   reluctant to excuse the Local Rule violation because there are so many uncertainties

   on which arguments remain pending, whether the documents received are now in

   compliance with the subpoena requests (and if not, which ones are deficient),

   whether the privilege log complies with Rule 45, and whether this entire dispute is

   now moot.    Therefore, given CP’s failure to comply with Local Rule 7.1 and to

   explain the efforts it took to narrow or resolve some of these disputes and the recent

   developments in this case when juxtaposed with the underlying action, CP’s motion

   for sanctions must be DENIED.

                                  III.   CONCLUSION

         For the foregoing reasons, CP’s motion for contempt and sanctions [D.E. 12]

   is DENIED.

         DONE AND ORDERED in Chambers at Miami, Florida, this 19th day of

   August, 2020.


                                                  /s/ Edwin G. Torres
                                                  EDWIN G. TORRES
                                                  United States Magistrate Judge
                                             11
